DETAILED ACTION
Status of the Claims
1.	Claims 2-19 and 30-37 are pending.
	Claims 8, 9 and 30-37 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/04/2022 has been entered.
 
Status of the Claim Rejections 
2.	 New grounds of rejection are as follow in view of applicant’s filed IDS on 5/25/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 2, 4-7, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaler et al. (US 2015/0259754) in view of Bunner et al. (US 2011/0107822) and evidenced by Parvate et al. (J. Phys. Chem. B, 2020, 124, 8, 1323-1360). 
Claim 2, Kaler et al. teach an apparatus (droplet-based microfluidic device) for controlling motion of liquid droplets (moving the droplet) (see abstract and [0019][0061]) comprising:
	a set of electrode pads (plurality of micro-electrodes) arranged in an array defining one or more tracks over which liquid droplets may be induced to move over a sequence of the electrode pads (Fig 22 and [0019][0022][0078]);
 	a surface over the electrode pads being dielectric, having a surface roughness value of 2 microns or less (nano-textured dielectric layer disposed over the electrodes having roughness value of 300 nm or less; [0008]), the droplet having volume of nanoliter to microliter [0033], the dielectric layer comprised of Teflon which forms superhydrophobic surface makes contact angle of 154-135 degree (Table 2) and according to Parvate, as a rule, a superhydrophobic surface shows a water contact angle higher than 150 degree and a sliding angle less than 5 degree (see Parvate et al. section 2.1), thus it examiner position, Kaler et al. dielectric layer capable of making contact angle of 154 would have  sliding angle of less than 5 degrees;
	a control designed to alter the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a controller is designed to energized the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the dielectric layer; [0070][0089] and Fig 4).
	Kaler et al. teach plurality of electrodes are used for actuating droplets [0078][0109] but do not teach plurality of electrodes is comprised of both a reference electrode and actuation electrodes.
	However, Bunner et al. teach a single-sided electrowetting device comprised of reference electrode 722 and control electrodes co-planar and located in bottom portion 706 (see Fig 8) and are electrically insulated from the droplet [0066]. The reference electrode is included in order to set a ground or reference potential [0036] to control potential at the control electrodes 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bunner et al. teachings to either add or designate one of the actuation electrodes as a reference electrode in Kaler et al. device in order to regulate the potential of the micro-electrode for proper movement of droplet over the electrode array.

Claim 4, Kaler et al. teach the droplet is surrounded by oil that is immiscible with the droplet and liquid droplet rides on an upper surface formed by the oil (Fig 4 and [0089]) 
and would form liquid-liquid-gas interface. 

Claim 5, Kaler et al. teach the nano-textured dielectric layer is disposed over the electrodes and oil is disposed over the nano-textured dielectric layer ([0087][0089]), thus it is apparent the nano-textured dielectric layer holds the oil.

Claims 6 and 7 is/are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 10, Kaler et al. teach the surface coating of Teflon (polytetrafluorethylene) [0007] which is inherently both dielectric and hydrophobic as evidenced by applicant (see PGPUB [0126][0131]).

Claim 11, modified Kaler et al. teach the nano-textured film has roughness value of 300 nm or less [0008]. The limitation reciting “achieved by application of a sheet of a polymer stretched to remove wrinkles” is/are considered product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Claims 12-14, Kaler et al. teach the dielectric layer is rendered superhydrophobic via nano-texturing techniques [0087] and applicant teaches the patterning of dielectric layer induces hydrophobicity and imparts slide angle to be no more than 5 degrees or 3 degrees or 1 degrees [0008][0065], thus it is examiner position that teaching of Kaler et al. of nano-textured dielectric layer would be capable of imparting slide angle to be no more than 5 degrees or 3 degrees or 1 degrees.

Claim 15, Kaler et al. teach method ([0019][0061]) comprising steps of:
	introducing a liquid droplet onto a surface over a set of electrode pads (liquid droplet is placed over the plurality of micro-electrodes) arranged in an array defining one or more tracks over which liquid droplets may be induced to move over a sequence of the electrode pads (Fig 22 and [0019][0022][0078]);
 	a surface over the electrode pads being dielectric, having a surface roughness value of 2 microns or less (nano-textured dielectric layer disposed over the electrodes having rough value of 300 nm or less; [0008]), the droplet having volume of nanoliter to microliter [0033], the dielectric layer comprised of Teflon which forms superhydrophobic surface makes contact angle of 154-135 degree (Table 2) and according to Parvate, as a rule, a superhydrophobic surface shows a water contact angle higher than 150 degree and a sliding angle less than 5 degree (see Parvate et al. section 2.1), thus it examiner position, Kaler et al. dielectric layer capable of making contact angle of 154 would have  sliding angle of less than 5 degrees;
	a control designed to alter the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a controller is designed to energized the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the dielectric layer; [0070][0089] and Fig 4).
	Kaler et al. teach plurality of electrodes are used for actuating droplets [0078][0109] but do not teach plurality of electrodes is comprised of both a reference electrode and actuation electrodes.
	However, Bunner et al. teach a single-sided electrowetting device comprised of reference electrode 722 and control electrodes co-planar and located in bottom portion 706 (see Fig 8) and are electrically insulated from the droplet [0066]. The reference electrode is included in order to set a ground or reference potential [0036] to control potential at the control electrodes 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Bunner et al. teachings to either add or designate one of the actuation electrodes as a reference electrode in Kaler et al. device in order to regulate the potential of the micro-electrode for proper movement of droplet over the electrode array.

Claim 17, Kaler et al. teach the droplet is surrounded by oil that is immiscible with the droplet and liquid droplet rides on an upper surface formed by the oil (Fig 4 and [0089]) 
and would form liquid-liquid-gas interface. 

4.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRuer et al. (US 2008/0169197) in view of Kaler et al. (US 2015/0259754) and evidenced by Parvate et al. (J. Phys. Chem. B, 2020, 124, 8, 1323-1360). 
Claim 2, McRuer et al. teach an apparatus (single-sided electrowetting apparatus) for controlling motion of liquid droplets (moving the droplet) (see Fig 2a and [0041]) comprising:
	a set of electrode pads (control electrodes 3) arranged in an array defining one or more tracks over which liquid droplets may be induced to move over a sequence of the electrode pads (Fig 2a and [0042]-[0044]);
a control designed to alter the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a controller is designed to energized the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the dielectric layer; [0058] and Figs 8a through 8d).
 	McRuer et al. teach an electrowetting-compatible surface film having hydrophobic and oleophobic properties was disposed over the control electrodes [0042] but do not teach the surface film having a surface roughness value of 2 microns or less and having slide angle for a 5ul droplet of the liquid of no more than 5 degrees. 
	However, Kaler et al. teach a droplet based microfluidic device comprised of plurality of micro electrodes covered with nano-textured dielectric layer disposed over the electrodes to prevent adsorption, sample loss and/or collapse of liquid droplets, the dielectric layer having roughness value of 300 nm or less wherein the dielectric layer comprised of Teflon forms superhydrophobic surface making contact angle of 154-135 degree ([0008][0009] and Table 2) and according to Parvate, as a rule, a superhydrophobic surface shows a water contact angle higher than 150 degree has a sliding angle less than 5 degree (see Parvate et al. section 2.1), thus it examiner position, Kaler et al. dielectric layer capable of making contact angle of 154 would have sliding angle of less than 5 degrees.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kaler et al. teaching to nanotextured the electrowetting-compatible surface film of McRuer et al. because it would prevent adsorption, sample loss and/or collapse of liquid droplets over the control electrodes.

Claim 3, McRuer et al. teach the apparatus is single-sided (see Fig 2b), thus it is open with no overlying or facing electrode or plate. 

5.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McRuer et al. (US 2008/0169197) in view of Kaler et al. (US 2015/0259754) and evidenced by Parvate et al. ( J. Phys. Chem. B, 2020, 124, 8, 1323-1360). 
Claim 15, McRuer et al. teach a method [0043] comprising:
	introuding a liquid droplet onto a surface over a set of electrode pads (control electrodes 3) arranged in an array defining one or more tracks over which liquid droplets may be induced to move over a sequence of the electrode pads (Fig 2a and [0042]-[0044]);
a control designed to alter the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a controller is designed to energized the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the dielectric layer; [0058] and Figs 8a through 8d).
 	McRuer et al. teach an electrowetting-compatible surface film having hydrophobic and oleophobic properties was disposed over the control electrodes [0042] but do not teach the surface film having a surface roughness value of 2 microns or less and having slide angle for a 5ul droplet of the liquid of no more than 5 degrees. 
	However, Kaler et al. teach a droplet based microfluidic device comprised of plurality of micro electrodes covered with nano-textured dielectric layer disposed over the electrodes to prevent adsorption, sample loss and/or collapse of liquid droplets, the dielectric layer having roughness value of 300 nm or less wherein the dielectric layer comprised of Teflon forms superhydrophobic surface making contact angle of 154-135 degree ([0008][0009] and Table 2) and according to Parvate, as a rule, a superhydrophobic surface shows a water contact angle higher than 150 degree has a sliding angle less than 5 degree (see Parvate et al. section 2.1), thus it examiner position, Kaler et al. dielectric layer capable of making contact angle of 154 would have sliding angle of less than 5 degrees.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kaler et al. teaching to nanotextured the electrowetting-compatible surface film of McRuer et al. because it would prevent adsorption, sample loss and/or collapse of liquid droplets over the control electrodes.

Claim 16, McRuer et al. teach the apparatus is single-sided (see Fig 2b), thus it is open with no overlying or facing electrode or plate. 

6.	Claim 19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaler et al. and Bunner et al. as applied to claim 15 above, and further in view of Soto-Moreno et al. (US 2).
 	Claim 19, modified Kaler et al. teach the nano-textured film has roughness value of 300 nm or less [0008] but do not teach it is achieved by application of a sheet of a polymer stretched to remove wrinkles.
	However, Soto-Moreno et al. teach digital microfluidic device comprised of frame to smooth/flat a dielectric and/or hydrophobic layer by stretching in different direction such that the sheet is planar throughout (i.e. wrinkle free), remains in complete contact with electrodes through the use of the device [0263][0265]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Soto-Moreno et al. teaching to smooth the dielectric layer of Kaler et al. to be within claimed roughness value because smoothed hydrophobic layer would remain in complete contact with electrodes during the use of the device thus insulating the electrically conducting liquid from the electrodes. 

7.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaler et al. and Bunner et al. as applied to claim 15 above, and further in view of Pamula et al. (US 2006/0194331).
	Claim 18, Kaler et al. do not teach the electrodes are printed on a substrate using printed circuit board technology. However, Pamula et al. teach apparatus/method for performing manipulation of droplets on a substrate comprising electrodes which are disposed onto the substrate using PCB manufacturing technique [0013][0059], the PCB manufacturing is widely available, reliable, inexpensive and well-defined [0013].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Pamula et al. teaching to utilize PCB manufacturing technique to print the electrodes of Kaler et al. onto the substrate because PCB manufacturing technique is widely available, reliable, inexpensive and well-defined.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 15 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759